ORDER OF TEMPORARY SUSPENSION
Pursuant to SCR 3.165, the Kentucky Bar Association filed a petition for temporary suspension against the respondent, James W. Pike, on March 29, 1993. No response has been tendered to the March 30, 1993, show cause order issued by this Court.
Respondent originally qualified in Oldham District Court as the personal representative of the Mary Bennett estate. He was later removed after failing to make a distribution of assets as outlined in the Final Settlement. It appears from the petition and attached affidavit that the reason for his having failed to make said distribution was his misappropriation of approximately $145,000.00 from the estate of Mary Bennett. This is evidenced by copies of canceled checks which respondent had written to himself out of the estate.
It further appears that reasonable cause exists to believe that unless an order of temporary suspension is issued, a real and present danger exists to the public.
IT IS THEREFORE ORDERED that the respondent, James W. Pike, be and he is hereby temporarily suspended from the practice of law in this Commonwealth until further order of this Court. Within twenty (20) days from the date of the entry of this order of suspension, respondent shall notify all clients in writing of his inability to continue to represent them and is to furnish photostatic copies of said letters of notice to the director of the Kentucky Bar Association.
All concur.
ENTERED: May 18, 1993.
/s/ Robert F. Stephens /s/ Chief Justice